Execution Copy AMENDMENT, WAIVER AND EXTENSION TO AMENDED AND RESTATED CERTIFICATE PURCHASE AGREEMENT THIS AMENDMENT, WAIVER AND EXTENSION TO AMENDED AND RESTATED CERTIFICATE PURCHASE AGREEMENT (this "Amendment") dated as of May 26, 2006, is entered into among Navistar Financial Securities Corporation (the "Seller"), Navistar Financial Corporation ("Servicer"), Kitty Hawk Funding Corporation, ("KHFC"), as a Conduit Purchaser, Liberty Street Funding Corp. ("Liberty Street"), as a Conduit Purchaser, the Bank of Nova Scotia ("BNS"), as a Managing Agent and a Committed Purchaser, and Bank of America, National Association ("Bank of America"), as a Managing Agent, the Administrative Agent and a Committed Purchaser. RECITALS A.The Seller, the Servicer, KHFC, Liberty Street, BNS and Bank of America are parties to that certain Amended and Restated Certificate Purchase Agreement, dated as of December 27, 2004 (as amended, supplemented or otherwise modified through the date hereof, the "Agreement"), B.Such parties desire to amend the Agreement as hereafter set forth. C.Prior to giving effect to the amendment to Section 7A.01(c) of the Agreement set forth in Section 1 below, Section 7A.01 of the Agreement required that NFC furnish to the Administrative Agent as soon as available and in any event within 45 days after the end of each of the first three fiscal quarters of any fiscal year and 120 days after the end of the last fiscal quarter of any fiscal year, copies of the interim or annual, as applicable, financial statements of NFC, prepared in conformity with generally accepted accounting principles consistently applied. NFC has requested a waiver of any Default (defined below) arising from its failure to deliver copies of the annual and interim financial statements of the fiscal year ending October 2005 and the fiscal quarters ending January 31, April 30 and July 31 of 2006 on a timely basis (such failure, the "Reporting Default"). The parties hereto hereby agrees to waive the occurrence of any Default to the extent described below. D.Such parties desire to modify the Purchase Expiration Date under (and as defined in) the Agreement in accordance with Section 2.04 of the Agreement. E.NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Amendments to Agreement. By their signatures hereto, each of the parties hereto hereby agrees to the following amendments to the Agreement: (i )The Agreement is hereby amended by amending and restating Section 7A.0 1(c) of the Agreement in its entirety to read as follows: E-45 (c) (1) as soon as available and in any event within (i) 45 days after the end of each of the first three fiscal quarters of any fiscal year and (ii) 120 days after the end of the last fiscal quarter of any fiscal year, copies of the interim or annual, as applicable, financial statements of NFC, prepared in conformity with generally accepted accounting principles consistently applied; provided, however that NFC shall not be required to deliver its financial statements for fiscal year 2005 and for the fiscal quarters ending January 31, April 30 and July 31 of 2006 until the earlier to occur of January 31, 2007 and five (5) Business Days after the filing thereof with the SEC and (2) as soon as available and in any event within 30 days after the end of each month, the monthly management financial reports required to be delivered pursuant to the Amended and Restated Credit Agreement dated as of July 1, 2005, among the Servicer, Bank of America, and BNS, among others; provided, however, that such reporting shall not be required so long as the Servicer's parent has filed all reports with the Securities and Exchange Commission required pursuant to Section 13 of the Exchange Act. (ii )The definition of "Maximum Funded Amount" contained in Section 1.01 of the Agreement is hereby amended by replacing the amount "$400,000,000" contained therein with the amount "$600,000,000"; and (iii)the Purchaser Percentage and Commitment for the Committed Purchasers are amended and restated to read as set forth on the signature page to this Amendment. 2.Waiver. By their signatures hereto, each of the parties hereto waives any condition or covenant that has not been satisfied, the breach of any representation or warranty made or deemed made, and any occurrence of an EarlyAmortization Event, event of default, event of termination or similar event (in each case, with respect to all of the foregoing, whether such event is matured or unmatured and collectively referred to herein as a "Default"), under the Agreement, solely to the extent such Default was caused directly by or resulted directly from (a) the Reporting Default, (b) a breach of any representation or warranty in Section 5.01(1) or 5.020(j) of the Agreement resulting from or arising out of any restatement, in connection with the audit conducted for the fiscal year ended October 2005, of any financial statements of NFC or any of its affiliates for any period ending on or before July 31, 2005, or any reports, financial statements, certificates or other information containing similar or derived information therefrom with respect to such periods or (c) the failure of NFC, as Servicer, to deliver the reports contemplated by, and due on or about April 15, 2006 pursuant to, Section 3.06(a) and (b) of the Pooling and Servicing Agreement (as defined in the Agreement) by April 15, 2006; provided that such reports shall be delivered on or before January 31, 2007. Each party (other than NFC and the Seller) hereto hereby expressly reserves, and nothing herein shall be construed as a waiver of NFC's failure to comply with Section 7A.01(c), as amended hereby, any Event of Default (as defined in the Pooling and Servicing Agreement) occurring as a result of the failure referred to in clause (c) without the consent of, or at the direction of, KHFC, Liberty Street, BNS or Bank of America, or NFC's failure to deliver the reports referred to in the immediately E-46 preceding sentence on or before the earlier of (i ) five (5) Business Days after the filing thereof with the SEC and (ii) January 31, 2007. 3.Extension. The Purchase Expiration Date is extended to May 24, 2007, or, if earlier, the date specified in clause (ii) of the definition of Purchase Expiration Date in the Agreement as originally executed. 4.Representations and Warranties. The Seller hereby represents and warrants to KHFC, Liberty Street, BNS and Bank of America that, after giving effect to this Amendment, no Early Amortization Event has occurred and is now continuing, and NFC hereby represents and warrants that, after giving effect to this Amendment, no Early Amortization Eventor Servicer Termination Event has occurred and is now continuing. 5.Effect of Amendment. All provisions of the Agreement, as extended by this Amendment, remain in full force and effect. After this Amendment becomes effective, all references in the Agreement to "this Agreement", "hereof", "herein" or words of similar effect referring to the Agreement in the Agreement or in any other document relating to the Seller's securitization program shall be deemed to be references to the Agreement as extended by this Amendment. This Amendment shall not be deemed to expressly or impliedly waive, amend or supplement any provision of the Agreement other than as set forth herein. 6.Conditions Precedent. The effectiveness of this Amendment is subject to the satisfaction of the following conditions: (i )each fee specified in the Fee Letter as being due on or prior to the date hereof shall have been paid; and (ii)the Seller shall have furnished to the Administrative Agent and the Managing Agent bring-down opinions to each of the opinions delivered on or about December 27, 2004, and such other information, certificates and documents as the Administrative Agent and the Managing Agents may reasonably requests. 7.Counterparts. This Amendment may be executed in any number of counterparts and by different parties on separate counterparts, and each counterpart shall be deemed to be an original, and all such counterparts shall together constitute but one and the same instrument. 8.Governing Law. This Amendment shall be governed by, and construed in accordance with, the internal laws of the State of New York without regard to any otherwise applicable principles of conflicts of law. 9.Section Headings. The various headings of this Amendment are inserted for convenience only and shall not affect the meaning or interpretation of this Amendment or the Agreement or any provision hereof or thereof. [signatures on next pages] E-47 IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by their respective officers thereunto duly authorized, as of the date first above written. NAVISTAR FINANCIAL SECURITIES CORPORATION, as Seller By: /s/JOHN V. MULVANEY, SR. Name:John V. Mulvaney, Sr. Title: V. P. Controller NAVISTAR FINANCIAL CORPORATION, as Service By: /s/JOHN V. MULVANEY, SR. Name:John V. Mulvaney, Sr. Title:V. P. Controller KITTY HAWK FUNDING CORPORATION, as a Conduit Purchaser for the KHFC Purchaser Group By: /s/JILL A. GORDON Name:Jill A. Gordon Title: Vice President BANK OF AMERICA, NATIONAL ASSOCIATION, By: /s/WILLEM VAN BEEK Name:Willem Van Beek Title: Principal BANK OF AMERICA, NATIONAL ASSOCIATION, as a Committed Purchaser and Managing Agent for the KHFC Purchaser Group By: /s/WILLEM VAN BEEK Name:Willem Van Beek Title: Principal Purchase Percentage:33 1/3% Commitment:$200,000,000 E-48 THE BANK OF NOVA SCOTIA, as a Committed Purchaser and Managing Agent for the Liberty Street Purchase Group By: /s/NORMAN LAST Name:Norman Last Title:Managing Director Purchaser Percentage:66 2/3% Commitment:$400,000,000 LIBERTY STREET FUNDING CORP. As a conduit Purchaser for the Liberty Street Purchaser Group By:/s/TONY WONG Name:Tony Wong Title:Vice President E-49
